relief is warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228,
                     88 P.3d 840, 844 (2004).
                                 Having considered the writ petition and appendices, we
                     conclude that the district court did not arbitrarily exercise its discretion in
                     striking petitioners' witnesses and permitting petitioners to procure new
                     witnesses, and petitioners have failed to otherwise demonstrate that the
                     law compels relief in their favor.   Id.; Int'l Game Tech, Inc., 124 Nev. at
                     197; 179 P.3d at 558. We therefore decline to grant this petition for
                     extraordinary relief. NRAP 21(b)(1); Pan, 120 Nev. at 228, 88 P.3d at 844;
                     Smith, 107 Nev. at 679; 818 P.2d at 853. Accordingly, we
                                 ORDER the petition DENIED.'




                                                                   L           Rf              act   ria.


                                                                   Saitta


                                                                                                      J.



                     cc: Hon. Kenneth C. Cory, District Judge
                          Carroll, Kelly, Trotter, Franzen, & McKenna
                          Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.
                          Eighth District Court Clerk



                           'The stay imposed by our November 20, 2014, order is hereby
                     vacated.


SUPREME COURT
        OF

     NEVADA
                                                            2
(0) 1947A    .434.